CLAY, Commissioner.
Appellant was convicted of knowingly receiving stolen goods (under KRS 433.290) and sentenced to three years’ imprisonment. He contends he was entitled to a directed verdict of acquittal because he was entrapped. The cases relied upon by him are Scott v. Commonwealth, 303 Ky. 353, 197 S.W.2d 774, and York v. Commonwealth, 314 Ky. 445, 235 S.W.2d 1007.
This case is controlled by Alford v. Commonwealth, 240 Ky. 513, 42 S.W.2d 711, and Eisner v. Commonwealth, Ky., 375 S.W.2d 825. The offense of which appellant was convicted was knowingly receiving stolen goods. This crime was conceived, planned and perpetrated by him. The fact that public authorities were aware that a burglary was planned by other parties did not constitute an inducement for appellant to commit the crime with which he was charged.
The judgment is affirmed.